                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOE SAENZ, Parent,
on behalf of V.S., Student,

              Plaintiff,

v.                                                      No. CV 18-954 GBW-CG

BOARD OF EDUCATION OF SILVER
CONSOLIDATED SCHOOLS, et al.

              Defendants.

                           ORDER VACATING MOTION HEARING

       THIS MATTER is before the Court upon review of the record. Upon receipt of the

Notice of Acceptance with Offer of Judgment, (Doc. 58), filed on October 17, 2019, the

Court shall vacate the motion hearing scheduled for Friday, October 25, 2019.

       IT IS THEREFORE ORDERED that the motion hearing scheduled for Friday,

October 25, 2019, at 8:30 a.m. is hereby VACATED.

       IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
